Citation Nr: 1540367	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include gouty arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to April 1976 and from August 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for gouty arthritis of the right knee (claimed as chronic right knee condition).  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has a right knee disability that is related to a fall in service in 1977.  

At his November 2008 VA examination, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA) due to his knee disorders.  VA must obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  On remand, the Veteran's SSA records and all associated medical records should be obtained and associated with the claims file.

The record of evidence includes a December 2008 private medical record from the Baptist Medical Park, reflecting treatment for the Veteran's knees.  These records reflect that the Veteran had been previously treated by Dr. McKnight.  Records from another private physician show that Dr. McKnight was copied on a record dated in April 2006; however, it does not appear that medical records from this Dr. McKnight are part of the claims file.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, records reflecting treatment from Dr. McKnight should be obtained and added to the record.

The November 2008 VA examiner noted that the Veteran's service treatment records reflected that he was treated for a right knee abrasion in June 1977 while on active duty, and conceded that the claimed in-service injury to the right knee had occurred.  The examiner diagnosed gouty arthritis of right knee and opined that it was not caused by or related to military service.  He noted that the Veteran's gouty arthritis was mild, did not result in significant physical limitations, and would not impede employment.  However, he did not provide a rationale for his opinion.

The Veteran submitted a private medical opinion dated in December 2009.  The Veteran reported that his knee improved after his in-service injury but never got well.  The private physician opined that the reason the Veteran was having this much trouble with his right knee was because of the injury that occurred while on active duty in the Navy in 1977.  However, this examiner also did not provide a rationale.

These opinions are inadequate as they do not support the conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a 'reasoned medical explanation connecting the two.'  Neives-Rodriguez, at 301.

As such, the Board finds that the Veteran should be afforded another VA examination to determine whether his right knee disability is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of any disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's right knee, including from Dr. McKnight, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's right knee disorder, to include gouty arthritis.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disorder, to include gouty arthritis, was caused by or is etiologically related to any incident of active duty, or manifested within a year of his release from his second period of active duty in August 1978.

The examiner must address the Veteran's in-service treatment for a right knee abrasion and his contentions that he has had pain in his right knee since service.  In addition, the examiner should reconcile the November 2008 VA opinion and the December 2008 private opinion regarding the etiology of the Veteran's right knee disorder.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for arthritis in the right knee in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




